IN THE SUPREME COURT OF THE STATE OF NEVADA


                         IN THE MATTER OF THE                                        No. 85677
                         RESIGNATION OF R. CRAIG
                         HOWARD, BAR NO. 5.
                                                                                     FILE
                                                                                     DEC 08 2022
                                                                                   EL
                                                                                 CLERK
                                                                                BY
                                                                                     C IEF DEPUTY CLERK




                                   ORDER GRANTING PETITION FOR RESIGNATION
                                        This is a joint petition by the State Bar of Nevada and attorney
                         R. Craig Howard for Howard's resignation from the Nevada bar.
                                        SCR 93(5) provides that Nevada attorneys who are not actively
                         practicing law in this state may resign from the state bar if certain
                         conditions are met. The petition includes statements from state bar staff
                         confirming that no disciplinary, fee dispute arbitration, or client security
                         fund matters are pending against Howard; and that Howard is current on
                         all membership fee payments and other financial commitments relating to
                         the practice of law in this state. See SCR 93(5)(a)(1)-(2).
                                        Bar counsel has recommended that the resignation be
                         approved, and the Board of Governors has approved the application for
                         resignation.      See SCR 93(5)(a)(2).     Howard acknowledges that this
                         resignation is irrevocable and that the state bar retains continuing
                         jurisdiction with respect to matters involving a past member's conduct prior
                         to resignation. See SCR 93(5)(c)-(d). Finally, Howard has submitted an
                         affidavit of compliance with SCR 115. See SCR 93(5)(e).



 SUPREME COURT
       OF
     NEVADA
                                                                                                 Imof
( 0)   1947A   44Picr>
                            The   petition   satisfies the     requirements of SCR   93(5).

                Accordingly, we approve attorney R. Craig Howard's resignation.       SCR

                93(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      R. Craig Howard
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A